Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



 SABRINA HARROLD,

                Plaintiff
                                                                   Civil Action No. 19-9566
        V.


 CITY OF JERSEY CITY, et aL,                                              OPINION

                  Defendants.




 John Michael Vazguez, U.S.D.J.

        Plaintiff SabHna Harrold sues Defendants City of Jersey City (“Jersey City”), Mark

 Bunbury, Scott Carbone, Mark Albiez, and Stacey Flanagan (“Individual Defendants”)

 (collectively, “Defendants”) for violations of New Jersey’s Conscientious Employee Protection

 Act, 42 U.S.C.    §   1983, and 42 U.S.C.   §   1985. D.E. 1. Currently pending before the Court is

 Defendants’ motion to dismiss Plaintiff’s Complaint. D.E. 7. The Court reviewed the parties’

 submissions’ and considered the motion without oral argument pursuant to Federal Rule of Civil

 Procedure 78(b) and Local Civil Rule 78.1 (1,). For the following reasons, Defendants’ motion

 to dismiss is GRANTED.




‘Defendants’ brief in support of their motion will be referred to as “Defs.’ Br.” (D.E. 7); PlaintifFs
opposition will be referred to as “Pl.’s Opp.” (D.E. 8); Defendants’ reply will be referred to as
“Defs.’ Reply” (D.E. 11).
I.      BACKGROUND2

        Since 2014, Plaintiff served as the Assistant Department Director of the Department of

Recreation (the “Department”) for Jersey City. Compl. at 3,    ¶   i. In September 2015, Plaintiff

was diagnosed with cancer and took medical leave pursuant to the Family and Medical Leave Act

(“FMLA”). Id. at 3, ¶ 2. While on leave, Plaintiff was informed that other Department employees

attempted to access her locked office. Id. In February 2016, the Department’s Director, Kevin

Williamson (“Williamson”), informed Plaintiff that she was no longer Assistant Director. Id. at 4,

¶ 3.   Plaintiff claims she was “demoted and placed into a non-essential function.” Id. In May

2017, surveillance cameras were installed outside of Plaintiffs office. Id. at 4,    ¶   5. Plaintiff

complained about the cameras to a coworker. Id. Director Williamson and Defendant Bunbury4

disciplined Plaintiff regarding her comments about the surveillance cameras. Id. at 4, ¶ 6.

        In or about January 2018, Arthur Williams (“Williams”)5 became the new Director of the




2
  The factual background is taken from Plaintiffs Complaint, D.E. 1. When reviewing a motion
to dismiss, the Court accepts as true all well-pleaded facts in the complaint. Fowler v. UPMC
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). Additionally, a district court may consider “exhibits
attached to the complaint and matters of public record” as well as “an undisputedly authentic
document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiffs claims are
based on the document.” Pension Ben. Guatt Corp. v. White Consol. Indus., Inc., 998 F.2d 1192,
1196 (3d Cir. 1993).

 Plaintiff restarts the numbering of her paragraphs at the beginning of each new section in her
Complaint. See D.E. 1. As such, the Court cites first to the corresponding page number of the
Complaint and then to the paragraph number on that page.

“Defendant Bunbury is described as the “HR Director.” Compl. at 4,      ¶ 6.
  Arthur Williams is not a named defendant in this matter. Plaintiff, however, refers to Arthur
Williams as a defendant on at least three occasions throughout the Complaint. See Compi. at 1;
id. at 5, ¶ 9; id. at 9, ¶ 3. It also appears that, in connection with her § 1983 claim, Plaintiff
references a “Stacey Williams,” perhaps conflating Stacy Flanagan and Arthur Williams. Id. at
10, ¶ 3. That said, should Plaintiff choose to amend her Complaint, she must clearly identifS’ the
parties against whom she asserts her claims.
                                                 2
Department. Id. at 5,      ¶ 9.   In February 2018, Williamson, the former Director, informed Plaintiff

that the new Director, Williams, planned to transfer her out of the Department. Id. at 5,              ¶   10. In

March 2018, Director Williams asked Plaintiff to assist with a payroll audit of the Department.

Id. at 5,   ¶   11. Plaintiff and two other employees assisted with the audit, during which Plaintiff

discovered that some employees were receiving paychecks to which they were not entitled. Id. at

5-6,   ¶J   12-13. Plaintiff reported her findings to Director Williams. Id. at 6,         ¶   13. Based on her

initial findings, Director Williams instructed Plaintiff to do a more extensive audit on the

Department. Id. at 6,        ¶    14. Plaintiff completed this subsequent audit and again reported her

findings to Director Williams. Id. at 6-7,       ¶J   15-16. Director Williams informed Plaintiff that he

would elevate Plaintiffs findings to the mayor of Jersey City, along with Defendant Albiez6 and

other members in Jersey City’s government. Id. at 7,            ¶   16. Director Williams also met with

Defendants Carbone and Bunbuiy to discuss Plaintiffs findings, but Defendants Carbone and

Bunbury “appeared to be more concerned about Plaintiffs qualifications to conduct a[n] audit than

Plaintiffs findings,” Id. at 7,      ¶   18.

            On or about April 6, 2018, an article was published in a local news outlet regarding the

Department’s alleged misappropriation of ffinds. Id. at 8,          ¶ 19.   Later that day, Director Williams

informed Plaintiff that he had received a text message from the mayor “threatening [Director

Williams’] job and threatening to conduct an investigation” into the Department to uncover who

“was responsible for leaking the information” to the press. Id. On or about April 11, 2018, a

second article appeared on social media regarding the Department’s alleged misappropriation of

finds. Id. at 8,     ¶   20. Later that day, Defendant Bunbury informed Plaintiff that she was being

transferred to a different department. Id. Plaintiff claims that her transfer “was done in retaliation



6                                                                                    16.
    Defendant Albiez is described as the “Chef [sic] of Staff.” Id. at 7,        ¶
                                                         3
for Plaintiffs discovery and reporting of the misappropriation of finds” in the Department. Id. at

8,J2l.

         On or about April 16, 2018, Defendant Flanagan requested Plaintiffs “private medical

FMLA information” from the payroll department and allegedly “conducted an examination of

Plaintiffs medical information.” Id. at 8-9,          ¶   22. Defendant Flanagan allegedly told another

employee that she “was going to take care of Plaintiff and get rid of Plaintiff when Plaintiff

returned to work.” Id. at 9,    ¶ 22.       Plaintiff alleges that “since [her] whistleblowing activities,”

Plaintiff has “had her duties stripped, []her office taken from her and placed in confined quarters,

[and] been accused of faking illnesses[.]” Id. at 9, ¶ 24.

         On April Ii, 2019, Plaintiff filed a Complaint, alleging claims for violations of: (1) New

Jersey’s Conscientious Employee Protection Act (“CEPA”), N.J.S.A. 34:19-1, et seq.; (2) 42

U.S.C.   §   1983; and (3)42 U.S.C.     §   1985. D.E. 1. Defendants moved to dismiss the Complaint

pursuant to Federal Rule of Civil Procedure l2(b)(6). D.E. 7. Plaintiff filed opposition, D.E. 8, to

which Defendants replied. D.E. 11.

H.       STANDARD OF REVIEW

         Federal Rule of Civil Procedure I 2(b)(6) permits a defendant to move to dismiss a count

for “failure to state a claim upon which relief can be granted[.]” To withstand a motion to dismiss

under Rule 12(b)(6), a plaintiff must allege “enough facts to state a claim to relief that is plausible

on its face.” Bell Ad. Coiy,.   i’.   Twombly, 550 U.S. 544, 570 (2007). A complaint is plausible on

its face when there is enough factual content “that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft            i’.   Iqbat, 556 U.S. 662, 678

(2009). Although the plausibility standard “does not impose a probability requirement, it does

require a pleading to show more than a sheer possibility that a defendant has acted unlawflilly.”



                                                          4
Connelly v. Lane C’onsL Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal quotations and citations

omitted). As a result, a plaintiff must “allege sufficient facts to raise a reasonable expectation that

discovery will uncover proof of her claims.” Id. at 789.

        In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips    i&   Ctv. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).       A court, however, is “not

compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFazio v. Leading Edge Recovery Sols., 2010 WL

5146765, at *1 (D.N.J. Dec. 13, 2010).

Ill.       LAW AND ANALYSIS

           Plaintiff brings three Counts against Defendants: (1) violation of CEPA; (2) violation of

her constitutional rights pursuant to 42 U.S.C.         §   1983; and (3) a conspiracy to violate her

constitutional rights pursuant to 42 U.S.C.   §   1985. Plaintiff appears to allege all Counts against

Defendant Jersey City as well as the Individual Defendants.

           A. Count Two     -   §   1983

           Plaintiff brings Count Two pursuant to 42 U.S.C.     §   1983. Specifically, Plaintiff alleges

that Defendants violated her (I) due process rights under the Fifth and Fourteenth Amendments,




                                                    D
and (2) free speech and association rights under the First Amendment.7 Compi. at 10,         ¶JJ   1-4.

Section 1983, in relevant part, provides as follows:

                 Every person who, under color of any statute, ordinance, regulation,
                 custom, or usage, of any State or Territory.. subjects, or causes to
                                                                  .



                 be subjected, any citizen of the United States or other person within
                 the jurisdiction thereof to the deprivation of any rights, privileges,
                 or immunities secured by the Constitution and laws, shall be liable
                 to the party injured in an action at law, suit in equity, or other proper
                 proceeding for redress[.]

Section 1983 does not provide substantive rights; rather, it provides a vehicle for vindicating

violations of other federal rights. Graham v C’onnor, 490 U.S. 386, 393-94 (1989). In order to

state a claim under     §   1983, a plaintiff must demonstrate that “U) a person deprived [her] of a

federal right; and (2) the person who deprived [her] of that right acted under color of state or

territorial law.” Burtv. CFG Health Sys., No. 15-2279, 2015 WL 1646849, at *2 (D.N.J. Apr. 14,

2015).

         1.   § 1983   Claims Against Jersey City

         Plaintiff alleges Count Two against Defendant Jersey City under the doctrine of respondeat

superior. Compi. at 10, ¶ 3. Defendants argue that Plaintiffs claims under Count Two are Monell

claims8 that should be dismissed because Plaintiff fails to identi& a municipal policy or custom

that led to Plaintiffs injuries. Defs.’ Br. at 14.




  The Court notes, as do Defendants, that Plaintiffs opposition does not address her § 1983 claims
insofar as they relate to violations of her right to due process under the Fifth and Fourteenth
Amendments or her right to association under the First Amendment. Rather, it appears that
Plaintiff only addresses her First Amendment retaliation claim.

  In Monell v. Dep ‘t Soc. Sen’s. ofCity ofN. Y., “the Supreme Court established that municipalities
and other government entities were ‘persons’ subject to liability under 42 U.S.C. § 1983.” Noble
i& City of Camden, 112 F. Supp. 3d 208, 221 (D.N.J. 2015) (cifingMonell, 436 U.S. 658, 690-92
(1978)).
                                                     6
       While a municipality may be liable under   § 1983, it cannot be held liable under a theory of
respondeat superior. See Thomas v. cwnberland (‘ouizo’, 749 F.3d 217,222 (3d Cir. 2014) (citing

Monell, 436 U.S. at 690-91). Rather, “[a] municipality may only be held liable under      § 1983 if
the plaintiff identifies a municipal ‘policy’ or ‘custom’ that was the ‘moving force’ behind the

injury.” Jewel! 1’. Ridley Twp., 497 F. App’x 182, 185 (3d Cir. 2012) (quoting Monell, 436 U.S.

at 694). “In other words, the plaintiff must show that the municipality, through one of its

policymakers, affirmatively proclaimed the policy, or acquiesced in the widespread custom, that

caused the violation.” Noble v. City of Camden, 112 F. Supp. 3d 208, 221 (D.N.J. 2015) (internal

citation omitted). “A plaintiff may show the existence of a policy when a decision-maker with

final authority issues an official proclamation, policy, or edict.” Id.       A “[c]ustom may be

established by showing that a given course of conduct, although not specifically endorsed or

authorized by law, is so well-settled and permanent as virtually to constitute law.” Id. (internal

quotations omitted).

       Additionally, a plaintiff must show that the unlawful policy or custom was the proximate

cause of the plaintiffs injuries. In that regard, the United States Supreme Court has observed the

following:

               As our § 1983 municipal liability jurisprudence illustrates, [1 it is
               not enough for a § 1983 plaintiff merely to identify conduct properly
               attributable to the municipality. The plaintiff must also demonstrate
               that, through its deliberate conduct, the municipality was the
               ‘moving force’ behind the injury alleged. That is, a plaintiff must
               show that the municipal action was taken with the requisite degree
               of culpability and must demonstrate a direct causal link between the
               municipal action and the deprivation of federal rights.

Bd. of CEy. Comm rs of Btyan Cry., OkL v. Brown, 520 U.S. 397, 404 (1997); see also Watson v.

Abington Twp., 478 F.3d 144, 156 (3d Cir. 2007); Bielevicz     i’.   Dubinon, 915 F.2d 845, 850 (3d

Cir. 1990).

                                                  7
       Here, Plaintiffs                §   1983 claim against Jersey City is premised on the acts of its employees

under the theory of respondeat superior. Compl. at 10,                           ¶ 3.   As noted. respondeat superior not a

permissible basis for a            §    1983 claim against a municipality. See Thomas, 749 F.3d at 222. Rather,

Plaintiff must demonstrate that the alleged deprivation of her federal rights was the result of a

municipal policy or custom. Id. Plaintiff, however, fails to plausibly allege any policy or custom

that deprived Plaintiff of any federal right. Instead. Plaintiff alleges in conclusozy fashion that her

alleged constitutional violations “were made by an official decision or decisions made.                           .   .   by one

or more individuals vested with authority                    .   .   .   to make such decisions” on behalf of Jersey City.

Compl. at 10,   ¶ 2.   Such allegations are insufficient. See, e.g.. Pun’is v.                     Qti’   ofNewark, No. 16-

1830, 2017 WL 1032991, at *3 (D.N.J. Mar. 16, 2017) (dismissing claim against city because

plaintiff failed to plausibly plead facts demonstrating a policy or custom); Benjamin v. E. Orange

Police Dep’t, 937 F. Supp. 2d 582, 596 (D.N.J. 2013) (same).

        In her opposition, Plaintiff argues that “[e]ven a single decision made by a ‘final policy

making authority’      .   .   .       can constitute a ‘policy’ under Section 1983.” Pl.’s Opp. at 13 (citing

Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)). Plaintiff is correct that, “[ujnder

appropriate circumstances,                   []   a single act or decision by a municipal policymalcer can impute

liability to the municipality.” Majer v. Township ofLong Beach, No. 06-2919, 2009 WL 3208419,

at * 17 (D.NJ. Sept. 30, 2009) (quoting Stomel v. C’ity of camden, 927 A.2d 129, 134 (N.J. 2007)).

As explained by the Supreme Court, however:

                 [Njot every decision by municipal officers automatically subjects
                 the municipality to § 1983 liability. Municipal liability attaches
                 only where the decisionmaker possesses final authority to establish
                 municipal policy with respect to the action ordered. The fact that a
                 particular official even a policymaking official has discretion in
                                                    —                                      —




                 the exercise of particular functions does not, without more, give rise
                 to municipal liability based on an exercise of that discretion. The
                 official must also be responsible for establishing final government

                                                                          8
               policy respecting such activity before the municipality can be held
               liable.

Pembaur, 475 U.S. at 481-83 (internal citations and footnotes omitted). Here, Plaintiff fails to

allege sufficient facts from which the Court could reasonably infer that any of the Individual

Defendants had such authority to be deemed a “decisionmaker possess[ing] final authority to

establish municipal policy with respect to [any] action” complained of by Plaintiff Id. at 481.

Accordingly, Plaintiff has not sufficiently pled a Monell claim as to any of her alleged

constitutional deprivations, and therefore, the Court dismisses Count Two against Defendant

Jersey City.

       2.   § 1983 Claims Against Individual Defendants
       As an initial matter, Plaintiff does not indicate whether she is suing the Individual

Defendants in their official capacities, personal capacities, or both. To the extent that Plaintiff is

suing the Individual Defendants in their official capacities, the Court dismisses Plaintiffs   § 1983
claims against the Individual Defendants as being duplicative of Plaintiffs     § 1983 claim against
municipal Defendant Jersey City. See Rodriguez v. City of Camden, No. 09-1909, 2011 WL

345918, at *5 (D.N.J. Feb. 2, 2011) (“A suit against a government official in his or her official

capacity is synonymous with a claim against the government entity that employs him or her.

Claims asserted against both a government entity and the entity’s agents in their official capacity

warrant dismissal of the redundant official-capacity suits.”) (quoting Dull v. W. Manchester Tp.

Police Dept., No 07-0307, 2008 WL 717836, at *7 (M.D. Pa. Mar. 17, 2008)). For the sake of

completeness, however, the Court construes Plaintiffs        § 1983 claims against the Individual
Defendants in their personal capacities, and addresses those claims in turn.




                                                  9
        a. Fifth and Fourteenth Amendments          —    Due Process

        Plaintiff brings a   § 1983 claim for violation of her due process rights under the Fifth and
Fourteenth Amendments. Compi. at 10, ¶ 2. From the outset, the Court dismisses Plaintiffs claim

insofar as it concerns the Fifth Amendment because the Fifth Amendment is applicable only to

federal officials, not municipal officials such as the Individual Defendants. See Bergdoll v. City

of York, 515 F. App’x 165, 170 (3d Cir. 2013) (noting that the “Due Process Clause of the Fifth

Amendment only applies to federal officials” and not to state or local officials) (citing Nguyen v.

U.S. Catholic Conference, 719 F.2d 52, 54 (3d Cir. 1983)). As such, Plaintiffs       § 1983 claim for
violation of due process under the Fifth Amendment is dismissed with prejudice.

        With respect to Plaintiffs claim under the Fourteenth Amendment, Plaintiff does not allege

—   much less adequately explain     —   how she suffered any deprivation of due process. Indeed,

Plaintiff does not even indicate whether she is asserting violations of procedural or substantive

due process. See Compl. at 10, ¶ 2. Nonetheless, the Court will address both possible components.

To state a claim that she was denied procedural due process, Plaintiff must allege that ‘ii) [she

was] deprived of an individual interest that is encompassed within the Fourteenth Amendment’s

protection of ‘life, liberty, or property,’ and (2) the procedures afforded [her] did not constitute

‘due process of law.” Houston v. Twp. of Randolph, 934 F. Supp. 2d 711, 733 (D.N.J. 2013)

(quoting Hill v. Borough ofKutztown, 455 F.3d 255, 234 (3d Cir. 2006)). Thus, the first step is to

“determine whether the asserted individual interests are encompassed within the fourteenth

amendment’s protection of life, liberty, or property.” Id. “To have a property interest in a benefit,

a person clearly must have more than an abstract need or desire for it. [She] must have more than

a unilateral expectation of it. [She] must, instead have a legitimate claim of entitlement to it.”

Baraka, 481 F.3d at 205.



                                                    10
         Here, the Complaint does not identi& any individual interest upon which Plaintiff bases

her procedural due process claim. Plaintiffs opposition, moreover, fails to address Plaintiffs

procedural due process claim, much less explain her basis for it. Rather, the Complaint merely

asserts in conclusory fashion that “[D]efendants violated Plaintiffs rights.       .   .   to Due Process under

the   [J Fourteenth Amendment[.]”       Compl. at 10,   ¶ 2.   Such conclusory statements are insufficient.

As such, Plaintiffs procedural due process claim under the Fourteenth Amendment is dismissed.

         To the extent that Plaintiff asserts a substantive due process claim under the Fourteenth

Amendment, her claim fails for similar reasons. “Substantive due process is a doctrine reserved

for egregious official conduct that trenches upon the most fundamental of civil liberties.”

Arm bruster v. C’avanaugh, 410 F. App’x 564, 567 (3d Cir. 2011). Accordingly, “litigants face

substantial burdens to show violations of substantive due process.” Childress v. City of Orange

Township, No. 14-4354, 2018 WL 1378722, at *13 (D.N.J. Mar. 19, 2018). For a substantive due

process claim challenging the validity of non-legislative state action, a plaintiff must first establish

that she has a protected, fundamental property interest. Nicholas v. Penn. State Univ., 227 F.3d

133, 139-42 (3d Cir. 2000). As noted, Plaintiff fails to identitS’ any such property interest, much

less a fundamental one.         Accordingly, Plaintiffs substantive due process claim under the

Fourteenth Amendment is also dismissed.

         In sum, Plaintiff has not sufficiently pled any violation of due process, and therefore,

Plaintiffs   §   1983 claim is dismissed insofar as it is premised on due process violations under the

Fifth and Fourteenth Amendments.

         Li. First Amendment Free Speech Retaliation
                                   -




         Plaintiff next alleges that Defendants violated her right to freedom of speech under the First

Amendment. Compl. at 10,          ¶    2. Plaintiffs claim is premised on the theory that Defendants



                                                        11
retaliated against her for reporting the findings of the audit to her supervisor.9 id. at 8,         ¶   21

(alleging that Plaintiffs “transfer was done in retaliation for Plaintiffs discovery and reporting of

the misappropriation of funds in the    []   Department”); see also Pl.’s Opp. at 12 (explaining that

Defendants’ alleged retaliatory action was taken “after Plaintiffs report of fraudulent conduct

which was a matter of public concern”).

       To bring a First Amendment retaliation claim under          §   1983, Plaintiff “must show (I) that

[she] engaged in a protected activity, (2) that defendants’ retaliatory action was sufficient to deter

a person of ordinary firmness from exercising [1 her rights, and (3) that there was a causal

connection between the protected activity and the retaliatory action.” Lauren W cx ret Jean W

v. DeFlam inis, 480 F.3d 259, 267 (3d Cir. 2007). Furthermore, “to establish the required causal

connection, a plaintiff usually must prove either (1) an unusually suggestive temporal proximity

between the protected activity and the allegedly retaliatory action, or (2) a pattern of antagonism

coupled with timing to establish a causal link.” Rink      i’.   Ne. Educ. Intermediate Unit 19, 717 F.

App’x 126, 133 (3d Cir. 2017) (citing Lauren Ii., 480 F.3d at 267).

        Regarding the requirement that the speech be protected, the Supreme Court has cautioned

that “[w]hen a public employee sues a govermnent employer under the First Amendment’s Speech

Clause, the employee must show that he or she spoke as a citizen on a matter of public concern.”

Borough of Durvea, Pa.     i’.   Guarnieri, 564 U.S. 379, 386 (2011) (citation omitted). This is a

question of law. Miller v. Clinton ‘ounG’, 544 F.3d 542, 548 (3d Cir. 2008). “If an employee

does not speak as a citizen, or does not address a matter of public concern, a federal court is not

the appropriate forum in which to review the wisdom of a personnel decision taken by a public



  Plaintiff briefly mentions two news articles regarding the Department’s alleged misappropriation,
but she does not connect herself in any way to the articles. See Compl. at 8, ¶11 19-20. Accordingly,
the articles cannot serve as the factual basis for her retaliation claim.
                                                     12
agency allegedly in reaction to the employee’s behavior.” Guarnieri, 564 U.S. at 386 (internal

quotation omitted).    Importantly, “when public employees make statements pursuant to their

official duties, the employees are not speaking as citizens for First Amendment purposes, and the

Constitution does not insulate their communications from employer discipline.”                  Garcetti   ..




Ceballos, 547 U.S. 410,421(2006).

       Here, Plaintiff argues that the protected speech in which she engaged was her reporting to

Director Williams the results of her audit, i.e. the suspected misappropriation of public ifinds. See

Compl. at 7-8,   ¶   16-21. However, Plaintiff was specifically instructed by Director Williams to

perform the audit that uncovered the misappropriation. Id. at 5,          ¶   11. It follows that Plaintiffs

reporting of the audit’s findings to Director Williams was an act taken pursuant to her official duty.

In other words, Plaintiff’s reporting was speech taken “pursuant to [Plaintiff’s] official duties,”

meaning that Plaintiff was “not speaking as [a] citizen[] for First Amendment purposes[.]”

Garcetti, 547 U.S. at 421; see also Morris v. Philadelphia Hous. Auth., 487 F. App’x 37, 40 (3d

Cir. 2012) (upholding dismissal of plaintiffs First Amendment retaliation claim where plaintiff

reported suspected embezzlement pursuant to his duties, noting that “because [plaintiff]

complained to his superiors    []       about matters arising in the scope of his employment duties, his

speech did not have a ‘relevant analogue to speech by citizens who are not government

employees.”) (quoting Garcetti, 547 U.S. at 424)). Accordingly, Plaintiffs speech is not covered

by the First Amendment, and therefore, the Court dismisses Plaintiffs            §   1983 claim premised on

retaliation under the First Amendment.

        c. First Amendment Right to Association
                                    -




        Plaintiff also brings a     §    1983 claim for violation of her right to associate under the First

Amendment. Compl. at 10,      ¶ 2.       “The Supreme Court has long recognized that implicit in the tight



                                                        13
to engage in activities protected by the First Amendment is a right to ‘associate with others in

pursuit of a wide variety of political, social, economic, educational, religious, and cultural ends.”

Coles v. Carlini, 162 F. Supp. 3d 380, 394 (D.N.J. 2015) (quoting Roberts               i’.   u.s. Jaycees, 468

U.s. 609, 622 (1984)). This “expressive associational right is reserved for groups that engage in

some form of protected expression, and ‘there is no constitutional right to associate for a purpose

that is not protected by the First Amendment.” Id. at 394 (quoting Salvation Army v. Dep ‘t of

omtv. Affairs ofNew Jersey, 919 F.2d 183, 199 (3d Cir. 1990)).
         Here, Plaintiff fails to identi& in her Complaint or opposition what “associational right”
                                                              —                  —




Defendants purportedly violated. Rather, the Complaint merely asserts the conclusory allegation

that “[DJefendants violated Plaintiffs         ...   associational rights under the First Amendment[j”

Compl. at 10, ¶ 3. Again, such conclusoiy statements are insufficient to plausibly plead a violation

of one’s right to associate under the First Amendment.               Accordingly, the Court dismisses

Plaintiffs   §   1983 claim premised on a right to association under the First Amendment.

         In sum, Plaintiff has not sufficiently pled any of her claims pursuant to            §   1983. The Court

therefore dismisses Count Two in its entirety as to all Defendants.

         B. Count Three      -   § 1985
         Plaintiff also brings a claim for conspiracy to interfere with civil rights pursuant to 42

U.S.C.   §   1985. Compl. at 11,     ¶IJ   1-4. To sufficiently plead a   §   1985(3) claim, a plaintiff must

establish:

                   (1) a conspiracy; (2) for the purpose of depriving a person or class
                   of persons equal protection under the law or equal privileges and
                   immunities under the law; (3) an act in furtherance of the
                   conspiracy; and (4) injury to a plaintiffs property or his person, or
                   deprivation of a right or privilege of a U.S. citizen.




                                                        14
MeArdle v. Hufnagel, 588 F. App’x 118, 120 (3d Cir. 2014). Section 1985(3)10 actions are limited

to conspiracies predicated on “racial, or perhaps otherwise class based, invidiously discriminatory

animus.” Lake v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997); Falat v county ofHunterdon, No.

12-6804, 2014 WL 6611493, at *13 (D.N.J. Nov. 21, 2014) (“The conspiracy must be directed at

the plaintiff because he belongs to a given class.”). Additionally, a claim for conspiracy “must

contain supportive factual allegations.” ivan v. counw of Middlesex, 595 F. Supp. 2d 425, 484

(D.N.J. 2009). Mere conclusory allegations that a conspiracy exists will not survive a motion to

dismiss. Garlanger v. Verbeke, 223 F. Supp. 2d 596, 605 (D.N.J. 2002).

       Here, Plaintiff has not plausibly pled the existence of a conspiracy under    § 1985. In fact,
Plaintiff does not allege a conclusoiy claim of conspiracy, much less the necessary plausible facts

to properly allege such a conspiracy.       Moreover, Plaintiff fails to plead any “invidiously

discriminatory animus” driving the purported conspiracy, or the purpose of such conspiracy. Put

simply, Plaintiff does not sufficiently plead any of the elements necessary for a   § 1985 conspiracy
and the Complaint is devoid of facts suggesting that the events of which Plaintiff complains were

motivated by a racial or otherwise invidiously discriminatory animus. Accordingly, Plaintiffs

§1985 claim is dismissed as to all Defendants.




‘°
   Plaintiff does not specilS’ under which subsection of § 1985 she brings her claim. See Compl.
at 11. However, it appears that the only provision applicable to Plaintiffs allegations is § 1985(3).
‘
  Plaintiff raises for the first time in her opposition that she is a “black woman” and the individual
she reported as responsible for misappropriating ifinds is “non-black.” Pl.’s Opp. at 10. To the
extent Plaintiffs “animus theory” rests upon such facts, however, “it is axiomatic that the
complaint may not be amended by the briefs in opposition to a motion to dismiss.” Otters v. Jones
Lang LaSalle Americas, Inc., No. 13-7734, 2014 WL 4793021, at *3 (D.N.J. Sept. 25, 2014)
(quoting Com. ofPa. a reL Zimmerman i’. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988)). As
such, the Court will not consider new claims or factual allegations in Plaintiffs opposition brief
that were not included in her Complaint.

                                                  15
       C. Count One CEPA
                       -




       Plaintiffs remaining claim is for violation of CEPA. However, Plaintiffs only basis for

subject matter jurisdiction rests on federal question jurisdiction)2        While the Court has

supplemental jurisdiction over Plaintiffs state-law CEPA claim pursuant to 28 U.S.C.     § 1367(a),
§ 1367(c) gives district courts discretion to decline to hear state law claims that they would
otherwise have supplemental jurisdiction over through      § 1367(a). Specifically, § 1367(c)(3)
provides that a “district court[j may decline to exercise supplemental jurisdiction over a claim” if

“the district court has dismissed all claims over which it has original jurisdiction.” When federal

claims are dismissed at an early stage of litigation, courts generally decline to exercise

supplemental jurisdiction over the remaining state-law claims. See United Mine Workers v. Gibbs,

383 U.S. 715, 726 (1966). Here, at the earliest possible stage of the proceedings, the Court is

dismissing Plaintiffs federal claims, which provided the Court with federal question jurisdiction.

Accordingly, the Court uses its discretion pursuant to     § 1367(c) and declines to exercise its
supplemental jurisdiction over Plaintiffs remaining state-law CEPA claim. Therefore, Count One

is dismissed.

IV.    CONCLUSION

       In sum, the Court GRANTS Defendants’ motion to dismiss, D.E. 7. Plaintiff has thirty

(30) days to file an Amended Complaint, if she so chooses, consistent with this Opinion. If




12
   The Court notes that the Complaint appears to base its subject matter jurisdiction upon diversity
jurisdiction. Compl. at 1, ¶ I (“This court has jurisdiction under 28 U.S.C. § 1332 because there
is diversity of citizenship and the amount in controversy is greater than $75,000.00.”). However,
at a minimum, both Plaintiff and Defendant Jersey City are citizens of New Jersey. Id. at 1.
Plaintiff does not indicate the domiciles of the Individual Defendants, instead conflating their
domiciles with the address of Defendant Jersey City. See id. ¶J 3-7. As such, the Court does not
have diversity jurisdiction. Nonetheless, because Plaintiff brings claims under § 1983 and § 1985,
the Court does have federal question jurisdiction pursuant to 28 U.S.C. § 1331.
                                                 16
Plaintiff fails to do so, then the dismissal of the Complaint will be with prejudice. An appropriate

Order accompanies this Opinion.



              24th
Date: March          2020


                                                      Jolm’Michael Vazque US.D.J.




                                                 17
